Exhibit 10.7

 

THIRD AMENDMENT TO REDEVELOPMENT AGREEMENT

 

THIS THIRD AMENDMENT TO REDEVELOPMENT AGREEMENT (this “Third Amendment”) is made
as of May 23, 2005 to be effective as of March 30, 2005 (the “Third Amendment
Effective Date”), by and between the NEW JERSEY SPORTS AND EXPOSITION AUTHORITY,
a public body corporate and politic with corporate succession and having an
address at Meadowlands Sports Complex, 50 State Route 120, East Rutherford, New
Jersey 07073 (the “Authority”), and MEADOWLANDS MILLS/MACK-CALI LIMITED
PARTNERSHIP, a Delaware limited partnership, having an address at c/o The Mills
Corporation, 1300 Wilson Boulevard, Suite 400, Arlington, Virginia 22209, and
its permitted successors and assigns (the “Developer”).  The Developer and the
Authority are referred to herein individually as a “Party” and collectively as
the “Parties”.

 

WITNESSETH:

 

WHEREAS, the Authority and the Developer are parties to that certain
Redevelopment Agreement dated as of December 3, 2003, as amended by (a) that
certain First Amendment to Redevelopment Agreement dated as of October 5, 2004
between the Authority and Developer, and (b) that certain Second Amendment to
Redevelopment Agreement dated as of March 15, 2005 between the Authority and the
Developer (as amended, the “Original Redevelopment Agreement”); and

 

WHEREAS, the Parties wish to amend the Original Redevelopment Agreement to
modify certain terms and conditions thereof.

 

NOW, THEREFORE, in consideration of the promises and mutual obligations of the
Parties hereto and such other good and valuable consideration, the receipt and

 

--------------------------------------------------------------------------------


 

sufficiency of which are hereby acknowledged, the Parties intending to be
legally bound, do hereby covenant and agree with each other as follows:

 

SECTION 1.         Definitions; Effect of Amendment.

 

(a) Capitalized terms used but not otherwise defined herein shall have the
meaning given to such terms in the Original Redevelopment Agreement.

 

(b) This Third Amendment is an amendment to the Original Redevelopment
Agreement.  Unless the context of this Third Amendment otherwise requires, the
Original Redevelopment Agreement and this Third Amendment shall be read together
and shall have effect as if the provisions of the Original Redevelopment
Agreement and this Third Amendment were contained in one agreement.  In the
event of a conflict between the Original Redevelopment Agreement and this Third
Amendment, the Third Amendment shall control absent a manifest intent to the
contrary.  After the Third Amendment Effective Date, all references in the
Original Redevelopment Agreement to the “Original Redevelopment Agreement”,
“this Agreement”, “hereto”, “hereof”, “hereunder” or words of like import
referring to the Original Redevelopment Agreement shall mean the Original
Redevelopment Agreement as amended by this Third Amendment.

 

SECTION 2.         Amendments.  The Original Redevelopment Agreement is amended
as follows:

 

(a)           Section 5.2(e)(i).  Section 5.2(e)(i) of the Original
Redevelopment Agreement is deleted in its entirety, and the following is
substituted therefor:

 

(i)            Amendments to Certain Defined Terms.  For purposes of this
Agreement, the Ground Lease Closing Date shall be comprised of two events
namely, a Ground Lease Execution Date which the Parties

 

2

--------------------------------------------------------------------------------


 

acknowledge occurred contemporaneously with the execution of the First Amendment
and a Development Rights Fee Funding Date which the Parties have agreed shall
occur on or prior to June 30, 2005, (the “Development Rights Fee Funding
Date”).  The payment of the Development Rights Fee shall be governed by the
terms of Section 5.2(e)(iii) below. The conditions precedent to the Development
Rights Fee Funding Date (including without limitation, the Material Conditions)
shall be governed by the terms of the Original Redevelopment Agreement;
provided, however, that the Material Conditions Termination Date shall be
amended to June 30, 2005, so that the Development Rights Fee Funding Date and
Material Conditions Termination Date shall be the same for all purposes
hereunder.  Notwithstanding the extension of the Development Rights Fee Funding
Date and Material Conditions Termination Date to June 30, 2005, the Developer
and the Authority shall exercise best efforts to satisfy all conditions to the
occurrence of the Development Rights Fee Funding Date including, without
limitation, the Material Conditions, to the earliest practicable date prior to
June 30, 2005 so that the Development Rights Fee Funding Date shall occur prior
to June 30, 2005.  The Development Rights Fee Funding Date shall be used
interchangeably with the defined terms used in the Original Redevelopment
Agreement for the “Ground Lease Closing” and/or “Ground Lease Closing Date”
(hereinafter sometimes collectively, the “Ground Lease Closing Date”).

 

3

--------------------------------------------------------------------------------


 

(b)           Section 5.2(e)(iii).  The first paragraph of
Section 5.2(e)(iii) of the Original Redevelopment Agreement is deleted in its
entirety, and the following is substituted therefor:

 

(iii)          Development Rights Fee Funding Date.  On or prior to the
Development Rights Fee Funding Date, (A) the Material Conditions shall have been
satisfied or waived, (B) the Parties shall execute and deliver those documents
and agreements contemplated pursuant to the Approved Master Plan and this
Agreement on the Development Rights Fee Funding Date and (C) the Developer shall
pay to the Authority the Development Rights Fee in accordance with the terms
hereof.  If the Material Conditions shall not have been satisfied or an
Intervening Event and/or Unwind Event exists on the Development Rights Fee
Funding Date, Developer shall have the right to either (a) exercise the Unwind
Rights described in Section 5.5 hereinbelow or (b) proceed to make payment of
the Development Rights Fee on the Development Rights Fee Funding Date, subject
to the Development Rights Fee Funding Date requirements provided herein, but
reserving Developer’s rights to (y) exercise Unwind Rights at any time
thereafter through the Final Unwind Date (as defined below) or (z) postpone the
dates of the subsequent Tranche Payments as provided hereinbelow.  If the
Developer has commenced construction activity on the Project Site prior to the
Development Rights Fee Funding Date, and the Developer shall fail to pay the
Development Rights Fee on the Development Rights Fee Funding Date, or shall have
exercised the

 

4

--------------------------------------------------------------------------------


 

Unwind Rights provided in Section 5 below or shall have terminated this
Agreement, the Developer shall stop construction activity on the Project Site
(other than that reasonably necessary to secure the site to avoid waste or
injury).

 

(c)           Section 8.2.  The first sentence of Section 8.2 of the Original
Redevelopment Agreement is deleted in its entirety, and the following is
substituted therefor:  “If, after the exercise of all good faith, diligent and
commercially reasonable efforts by each Party, any of the following conditions
(the “Material Conditions”) are not satisfied on or prior to June 30, 2005 (the
“Material Conditions Termination Date”) subject to application of the provisions
of Section 8.4 hereof, either of the Parties may elect no later than the
Material Conditions Termination Date to terminate this Agreement by written
notice to the other, in which event, this Agreement shall be terminated as of
the date of such notice and all obligations of the Parties hereunder shall cease
and all claims that the Parties may have shall be deemed to have been forever
waived (except such obligations as are specifically stated in this Agreement or
which by their nature are intended to survive termination and any claims arising
in connection with such obligations).”

 

(e)           Section 9.1.  Each of the Authority and Developer acknowledge and
agree that Section 9.1 of the original Redevelopment Agreement has been
performed by reason of the execution and delivery of that certain Master Ground
Lease dated as of October 5, 2004 between the Authority, as landlord and the
Developer, as Tenant and is superceded by the effect of the First Amendment and
this Third Amendment

 


SECTION 3.         FULL FORCE AND EFFECT.  EXCEPT AS EXPRESSLY MODIFIED BY

 

5

--------------------------------------------------------------------------------


 


THIS FIRST AMENDMENT, ALL OF THE TERMS AND CONDITIONS OF THE ORIGINAL
REDEVELOPMENT AGREEMENT SHALL CONTINUE IN FULL FORCE AND EFFECT, AND ALL PARTIES
HERETO SHALL BE ENTITLED TO THE BENEFITS THEREOF.


 


SECTION 4.         COUNTERPARTS.  THIS THIRD AMENDMENT MAY BE EXECUTED IN ANY
NUMBER OF COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED SHALL BE DEEMED TO BE AN
ORIGINAL, AND ALL OF WHICH WHEN TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME
AGREEMENT.


 


SECTION 5.         GOVERNING LAW.  THIS THIRD AMENDMENT, INCLUDING THE VALIDITY
THEREOF AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER, SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
JERSEY.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Third Amendment as of
the date first written above.

 

 

NEW JERSEY SPORTS AND
EXPOSITION AUTHORITY

MEADOWLANDS MILLS/MACK-CALI
LIMITED PARTNERSHIP

 

 

 

By:

Meadowlands Mills Limited Partnership,

By:

      /s/ George R. Zoffinger

 

 

its Managing General Partner

 

George R. Zoffinger

 

By:

Meadowlands Mills, L.L.C.,

 

President

 

 

its Managing General Partner

 

 

 

By: The Mills Limited Partnership,

 

 

 

its Manager

 

 

 

By: The Mills Corporation,
its General Partner

 

 

 

 

 

 

By:

/s/ James F. Dausch

 

 

 

 

James F. Dausch

 

 

 

President

 

 

 

By:

Mack-Cali Meadowlands Special L.L.C.,

 

 

General Partner

 

 

By:

Mack-Cali Realty, L.P., sole member

 

 

 

By:

Mack-Cali Realty Corporation,

 

 

 

 

general partner

 

 

 

 

 

 

By:

/s/ Mitchell E. Hersh

 

 

 

 

Mitchell E. Hersh

 

 

 

Chief Executive Officer

 

7

--------------------------------------------------------------------------------